Title: From Thomas Jefferson to Anne Cary Randolph, 18 April 1802
From: Jefferson, Thomas
To: Randolph, Anne Cary


            
              Apr. 18. 1802.
            Th: Jefferson to his very dear granddaughter Anne C. Randolph.
            I send you, my dear Anne, more poems for our 1st. volume. Congress will rise about the last day of the month, and it will not be many days after that before I shall be in the midst of you. in the mean time all is well here, and I have not time to say more, except that you must kiss all the little ones for me, and deliver my affections to your papa & mama. health & tender love to you all.
          